Case 19-26341-VFP   Doc 21   Filed 11/06/19 Entered 11/06/19 14:32:25   Desc Main
                             Document     Page 1 of 6
Case 19-26341-VFP   Doc 21   Filed 11/06/19 Entered 11/06/19 14:32:25   Desc Main
                             Document     Page 2 of 6
Case 19-26341-VFP   Doc 21   Filed 11/06/19 Entered 11/06/19 14:32:25   Desc Main
                             Document     Page 3 of 6
Case 19-26341-VFP   Doc 21   Filed 11/06/19 Entered 11/06/19 14:32:25   Desc Main
                             Document     Page 4 of 6
Case 19-26341-VFP   Doc 21   Filed 11/06/19 Entered 11/06/19 14:32:25   Desc Main
                             Document     Page 5 of 6
Case 19-26341-VFP   Doc 21   Filed 11/06/19 Entered 11/06/19 14:32:25   Desc Main
                             Document     Page 6 of 6
